Citation Nr: 0104180	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  94-38 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for idiopathic 
hypertrophic subaortic stenosis, currently rated as 60 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from August 1975 to July 1984.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of June 1993 by the 
Department of Veterans Affairs (VA) Wichita, Kansas, Regional 
Office (RO).  In that decision, the RO denied entitlement to 
an increased rating for idiopathic hypertrophic subaortic 
stenosis.  The Board remanded the case in September 1996.  
The RO subsequently increased the rating for the heart 
disorder from 30 percent to 60 percent.  The Board confirmed 
that decision in January 1999.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In May 2000, the 
Court vacated the Board's decision, and remanded the case for 
the purpose of having the Board articulate the reasons and 
bases for its decision.  

REMAND

The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 60 percent for his 
idiopathic hypertrophic subaortic stenosis.  He asserts that 
his medical treatment records show that the heart condition 
has gotten much worse.  The veteran's representative has 
stated that the VA examination conducted in 1998 is not 
adequate for rating purposes as it does not contain an 
opinion as the to the "functional assessment" of the 
veteran's heart condition.  After reviewing the veteran's 
claims file, the Board concludes that additional development 
by the RO is warranted prior to further appellate review.  

The Board notes that the veteran's heart disorder has been 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7000.  
Subsequent to filing his claim, the rating schedule for 
determining the disability evaluations to be assigned for 
disorders of the cardiovascular system were changed, 
effective January 12, 1998.  See 62 Fed. Reg. 65, 207-224 
(December 11, 1997).  Where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Under the 
previous criteria, the manifestations contemplated for a 60 
percent rating include a definitely enlarged heart; severe 
dyspnea on exertion, elevation of the systolic blood 
pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia; more than 
light manual labor precluded.  The old rating criteria 
further provide that the manifestations contemplated for a 
100 percent rating include definite enlargement of the heart 
confirmed by roentgenogram and clinically; dyspnea on slight 
exertion; rales, pretibial pitting at the end of the day or 
other definite signs of beginning congestive failure; more 
than sedentary employment is precluded.  See 38 C.F.R. § 
4.104, Diagnostic Code 7000 (in effect prior to January 12, 
1998).

The Board notes that the revised provisions of Diagnostic 
Code 7000 incorporate objective measurements of the level of 
physical activity, expressed numerically in metabolic 
equivalents (METs), at which cardiac symptoms develop.  In 
accordance with the revised criteria for Diagnostic Code 
7000, a 60 percent rating is warranted for the veteran's 
service-connected heart disease if there has been more than 
one episode of congestive heart failure in the past year, or; 
where a workload of greater than 3 METs but not greater than 
5 METs results in dyspnea, fatigue, angina, dizziness or 
syncope, or; where there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
rating, pursuant to the revised criteria for Diagnostic Code 
7000, is warranted if there is chronic congestive heart 
failure, or; where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  In reviewing the previous 
VA cardiology examination conducted in March 1998, the Board 
finds that the examination does not address all of these 
criteria.  For example, although the report states that the 
veteran "was only able to achieve a double product of 14,000 
equivalent to less than 4 METS of exercise capacity", the 
report did not specifically address whether a workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope.  The examiner also did not offer an assessment as 
to whether more than sedentary employment was feasible.  
Accordingly, another examination is warranted.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Other changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The Act establishes very specific requirements for 
giving notice to claimants of required information and 
evidence (see Act, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103-5103A)).  After receiving an 
application for benefits, the VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  The 
VA must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by the VA.  If the VA is unable to 
obtain information, it must notify the claimant of which 
records have not been secured, explain the efforts made to 
obtain those records and describe any further action which 
the VA will take.  If the records sought are Federal 
department or agency records, the VA must continue its 
efforts unless it is reasonably certain that such records do 
not exist or that further efforts to obtain them would be 
futile.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
cardiology examination to determine the 
current severity of his idiopathic 
hypertrophic subaortic stenosis.  The 
examination report should include all 
information necessary to rate the 
veteran's service-connected heart disease 
under both the old and the new diagnostic 
codes for rating cardiovascular 
disorders.  The examiner should 
specifically address whether the disorder 
is manifested by definite enlargement of 
the heart confirmed by roentgenogram and 
clinically; dyspnea on slight exertion; 
rales, pretibial pitting at the end of 
the day or other definite signs of 
beginning congestive failure; and whether 
the disorder precludes more than 
sedentary employment.  The examiner 
should also specifically address whether 
there is chronic congestive heart 
failure, or; whether a workload of 3 METs 
or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; 
whether there is left ventricular 
dysfunction with an ejection fraction of 
less than 30 percent.  If a determination 
based on exercise testing cannot be 
conducted for medical reasons, the 
examiner should provide an estimate of 
the level of activity (expressed in METs 
and supported by specific examples, such 
as slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, 
dizziness or syncope.  The claims folder 
must be made available to the examiner 
for review.  The assessments made by the 
examiner should be based on the history 
obtained from the veteran, review of the 
claims file, and the examination findings 
and test results.

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the veteran's 
claim for entitlement to an increased 
rating.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


